  Case 3:20-cv-00379-G Document 60 Filed 08/20/21        Page 1 of 10 PageID 626



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


ARMIDA OCHOA and SILVIA                    )
BARRAZA,                                   )
                                           )
             Plaintiffs,                   )            CIVIL ACTION NO.
                                           )
VS.                                        )            3:20-CV-0379-G
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
             Defendant.                    )




                      MEMORANDUM OPINION AND ORDER


      Before the court is the United States of America (“United States”)’s Rule 56

motion for partial summary judgment limiting the damages of plaintiffs Armida

Ochoa (“Ochoa”) and Silvia Barraza (“Barraza”) to past medical expenses. See

Defendant’s Motion for Partial Summary Judgment Limiting Damages to Past

Medical Expenses (docket entry 38); Brief in Support of Defendant’s Motion for

Partial Summary Judgment Limiting Damages to Past Medical Expenses (docket

entry 39) (“Motion”). For the reasons set forth below, the motion is granted in part

and denied in part.




                                         -1-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21         Page 2 of 10 PageID 627



                                 I. BACKGROUND

                               A. Factual Background

      In April 2018, the plaintiffs were involved in a two-vehicle accident with a

United States Postal Service (“USPS”) mail carrier truck. See Motion at 1. Ochoa

was driving her van and Barraza was a passenger in the front seat. See id. While

attempting to make a left turn, the USPS vehicle collided with Ochoa’s van. See id.

The impact purportedly turned Ochoa’s vehicle around 180 degrees. See Plaintiff’s

Response to Defendant’s Motion for Partial Summary Judgment and Brief in Support

(“Response”) (docket entry 44) at 2. No one involved in the accident sought

immediate medical care. See Motion at 2. However, Ochoa did say to witnesses at

the scene that she felt dizzy and unwell. See Sealed Appendix to Support

Defendant’s Motion for Partial Summary Judgement (“United States’s Appendix”)

(docket entry 42) at 4-5.

      Shortly after the accident, Ochoa began experiencing shoulder pain, prompting

her to see a healthcare provider on April 30, 2018. See Response at 2. After visiting

chiropractors and receiving physical therapy, Ochoa was still experiencing pain in her

right shoulder, so she visited an orthopedic surgeon, Dr. Terry Gemas. See Response

at 2; Motion at 2. After examining an MRI of Ochoa’s shoulder, Dr. Gemas

determined that she had a full-thickness tear of her supraspinatus rotator cuff and

recommended surgery. See Motion at 2; Response at 2-3. Nonetheless, Ochoa



                                          -2-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21          Page 3 of 10 PageID 628



indicated that she had “no interest whatsoever” in going forward with surgery at that

time. United States’s Appendix at 31. Ochoa later explained that she “didn’t want

surgery because [her] cardiologist had already told [her] that [she] could not have

any type of major surgery,” because of a heart attack she suffered in February 2018.

Response at 3, Exhibit 1-5.

                              B. Procedural Background

      On February 17, 2020, Ochoa and Barraza filed this Federal Tort Claims Act

(“FTCA”) lawsuit against the United States. They alleged that the accident was

caused by the negligence of the mail carrier driver, and that the United States is thus

vicariously liable. See generally Plaintiffs’ First Amended Complaint (“Complaint”)

(docket entry 8). The United States answered the complaint on June 8, 2020. See

Defendant United States of America’s Original Answer (“Answer”) (docket entry 13).

      Following the close of the discovery period, the United States filed this motion

for partial summary judgment and a motion to exclude and strike much of the

plaintiffs’s expert testimony. See generally Motion; Defendant’s Motion to Exclude

Expert Testimony and to Strike Non-Retained Experts’ Disclosures Regarding

Causation and Future Medical Expenses (“Motion to Exclude”) (docket entry 36).1

Ochoa responded to both on April 28, 2021. See Plaintiff’s Response to Defendant’s




      1
            The court has issued a memorandum opinion and order deciding the
motion to exclude as well as Ochoa’s motion to exclude.

                                          -3-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21           Page 4 of 10 PageID 629



Motion to Exclude Expert Testimony and to Strike Non-Retained Expert Disclosures

Regarding Causation and Future Medical Expenses and Brief in Support (docket

entry 45); Response. The United States replied to both on May 12, 2021. See

Defendant’s Reply to Support Motion to Exclude Expert Testimony and to Strike

Non-Retained Experts’ Disclosures Regarding Causation and Future Medical

Expenses (docket entry 49); Reply in Support of Defendant’s Motion for Partial

Summary Judgment Limiting Damages to Past Medical Expenses (“Reply”) (docket

entry 50). The motion for partial summary judgment is therefore fully briefed and

ripe for decision.

                                     II. ANALYSIS

                        A. Summary Judgment Legal Standard

       Summary judgment is proper when the pleadings, depositions, admissions,

disclosure materials on file, and affidavits, if any, “show[ ] that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a), (c)(1).2 A fact is material if the governing substantive

law identifies it as having the potential to affect the outcome of the suit. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An issue as to a material fact is



       2
              Disposition of a case through summary judgment “reinforces the
purpose of the Rules, to achieve the just, speedy, and inexpensive determination of
actions, and, when appropriate, affords a merciful end to litigation that would
otherwise be lengthy and expensive.” Fontenot v. Upjohn Company, 780 F.2d 1190,
1197 (5th Cir. 1986).

                                           -4-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21           Page 5 of 10 PageID 630



genuine “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id.; see also Bazan ex rel. Bazan v. Hidalgo County, 246 F.3d 481,

489 (5th Cir. 2001) (“An issue is ‘genuine’ if it is real and substantial, as opposed to

merely formal, pretended, or a sham.”). To demonstrate a genuine issue as to the

material facts, the nonmoving party “must do more than simply show that there is

some metaphysical doubt as to the material facts.” Matsushita Electric Industrial

Company v. Zenith Radio Corporation, 475 U.S. 574, 586 (1986). The nonmoving

party must show that the evidence is sufficient to support the resolution of the

material factual issues in her favor. Anderson, 477 U.S. at 249 (citing First National

Bank of Arizona v. Cities Service Company, 391 U.S. 253, 288-89 (1968)).

      When evaluating a motion for summary judgment, the court views the

evidence in the light most favorable to the nonmoving party. Id. at 255 (citing

Adickes v. S.H. Kress & Company, 398 U.S. 144, 158-59 (1970)). However, it is not

incumbent upon the court to comb the record in search of evidence that creates a

genuine issue as to a material fact. See Malacara v. Garber, 353 F.3d 393, 405 (5th

Cir. 2003). The nonmoving party has a duty to designate the evidence in the record

that establishes the existence of genuine issues as to the material facts. Celotex

Corporation v. Catrett, 477 U.S. 317, 324 (1986). “When evidence exists in the

summary judgment record but the nonmovant fails even to refer to it in the response

to the motion for summary judgment, that evidence is not properly before the district



                                           -5-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21                Page 6 of 10 PageID 631



court.” Malacara, 353 F.3d at 405.

                                       B. Application

       The nonmoving party’s burden on summary judgment is not onerous. “The

party opposing summary judgment is required to identify specific evidence in the

record and to articulate the precise manner in which that evidence supports his or her claim.”

Diaz v. Kaplan Higher Education, L.L.C., 820 F.3d 172, 176 (5th Cir. 2016) (quoting

Ragas v. Tennessee Gas Pipeline Company, 136 F.3d 455, 458 (5th Cir. 1998))

(emphasis in original); see also 10A WRIGHT, MILLER, AND KANE, FEDERAL PRACTICE

& PROCEDURE § 2727.2 (4th ed) (“The burden on the nonmoving party is not a

heavy one; the nonmoving party simply is required to show specific facts, as opposed

to general allegations, that present a genuine issue worthy of trial.”).

       The plaintiffs’s complaint sought a broad spectrum of damages for both Ochoa

and Barraza, including past and future medical expenses, past and future pain and

suffering, loss of past and future earnings, past and future physical impairment, and

property damage. See Complaint at 4-5. The government brought a partial summary

judgment motion regarding every category of damages except past medical expenses.

See generally Motion. When the nonmovant on summary judgment bears the ultimate

burden of proof at trial, the movant need only point to an absence of evidence,

shifting to the nonmovant the burden of demonstrating that there is an issue of

material fact warranting a trial. See Klocke v. University of Texas at Arlington, 938 F.3d



                                              -6-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21           Page 7 of 10 PageID 632



204, 209 (5th Cir. 2019), cert. denied, 140 S. Ct. 1268 (2020); Wright & Miller,

supra, § 2727.1 (“[A]s established in Celotex, it is not necessary for the movant to

introduce any evidence . . . at least in cases in which the nonmoving party will bear

the burden of proof at trial. [They need only show that the nonmovant] has

insufficient evidence to prevail . . . forcing the [nonmovant] to come forward with

some evidence . . . .”). While the government made more detailed arguments

regarding Ochoa’s future medical expenses, the broadest argument it made was the

plaintiffs’s lack of evidence. “D. Plaintiffs provide no evidence of damages except

past medical expenses . . .” Motion at 9 (emphasis added). The burden thus shifted

to both Ochoa and Barraza to “to identify specific evidence in the record and to

articulate the precise manner in which that evidence supports [their] claim.” Diaz,

820 F.3d 176.

      Unfortunately, the plaintiffs failed to meet this burden. They admit as much

regarding Barraza when they say “[w]hile there are two Plaintiffs, only Plaintiff

Armida Ochoa’s case is implicated by the Defendant’s Motion for Summary

Judgment so only Plaintiff Armida Ochoa will be referred to in this response.”

Response at 1 n.1. If only saying it so made it so. In reality, the motion for

summary judgment plainly implicated both plaintiffs. Since Barraza has all but

admitted that she did not respond to the motion, partial summary judgment must be

granted to the government with respect to Barraza’s claims.



                                           -7-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21           Page 8 of 10 PageID 633



      The same is largely true regarding Ochoa. The six page response brief from the

plaintiffs contained almost no argument. It largely quoted from Dr. Gemas’

deposition and then concluded with one sentence of argument: “In other words, Dr.

Gemas is qualified to testify on shoulder injuries and its his expert opinion that the

car wreck at issue aggravated a pre-existing injury causing the need for right shoulder

rotator cuff repair.” Response at 7. This is an argument tailored towards one

category of damages, future medical expenses. That leaves every other category un-

supported by any cited evidence or argument. Thus, partial summary judgment must

also be granted to the government on every category of Ochoa’s damages except past

and future medical expenses.

      Ochoa does, though just barely, carry her summary judgment burden regarding

future medical expenses. “Texas follows the ‘reasonable probability rule’ for future

damages for personal injuries . . . to recover future medical expenses, a plaintiff must

show that there is a reasonable probability that expenses resulting from the injury

will be necessary in the future and the reasonable costs of such care.” Doctor v.

Pardue, 186 S.W.3d 4, 20 (Tex.App.–Houston [1st Dist.] 2005, pet. denied) (quoting

Rosenboom Machine & Tool, Inc. v. Machala, 995 S.W.2d 817, 828 (Tex.App.–Houston

[1st Dist.] 1999, pet. denied)). Between the deposition testimony of Dr. Gemas and

Ochoa, Ochoa has demonstrated a triable issue of fact regarding future medical




                                           -8-
  Case 3:20-cv-00379-G Document 60 Filed 08/20/21             Page 9 of 10 PageID 634



expenses.3

       Ochoa’s theory is that the accident aggravated/worsened an existing though

asymptomatic chronic rotator cuff tear. See Response at 5-7. Further, it is this

aggravation that created the need for surgery. See id. Under Texas law, “a plaintiff

may recover medical damages proximately caused by a tortious event that aggravated

a pre-existing medical condition.” Wal-Mart Stores Texas, LLC v. Autrey, 2021 WL

1216890, at *10 (Tex.App–Texarkana Apr. 1, 2021, no pet.) (citing Wal-Mart Stores

Texas, LP v. Crosby, 295 S.W.3d 346, 352-53 (Tex.App.–Dallas 2009, pet. denied)).

The parties dispute whether the accident did in fact aggravate Ochoa’s preexisting

injury, both relying on the testimony of competent expert witnesses. This is a classic

“battle of the experts” best left for trial where the trier of fact can listen to the

testimony and make its own determination about who is correct. Thus, the

government’s motion for partial summary judgment regarding Ochoa’s future medical

expenses is denied.




       3
              One of the bases for the government’s motion was that Ochoa’s expert
testimony should be excluded, and without expert testimony, she cannot establish
the need for future medical expenses. See Motion at 4-7. However, the court decided
that Dr. Gemas’ opinions should not be excluded in the court’s memorandum
opinion and order regarding the United States’s motion to exclude.

                                             -9-
 Case 3:20-cv-00379-G Document 60 Filed 08/20/21         Page 10 of 10 PageID 635



                                 III. CONCLUSION

      For the reasons stated above, the United States’s partial motion for summary

judgment is GRANTED in part and DENIED in part. The motion is granted

regarding all categories of damages for which it was sought against Barraza and all

categories for which it was sought against Ochoa except future medical expenses.

      SO ORDERED.

August 20, 2021




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -10-
